                          LOCAL BANKRUPTCY FORM 3015-1

                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:                                         CHAPTER 13
Stacey L. Weber
                                               CASE NO. 1-19-05142 HWV

                                               _x__ ORIGINAL PLAN
                                               ___ AMENDED PLAN (Indicate 1ST,
                                                     2ND, 3RD, etc.)
                                               _0__ Number of Motions to Avoid Liens
                                               _0__ Number of Motions to Value
                                                     Collateral

                                    CHAPTER 13 PLAN

                                          NOTICES
Debtors must check one box on each line to state whether or not the plan includes each
of the following items. If an item is checked as “Not Included” or if both boxes are
checked or if neither box is checked, the provision will be ineffective if set out later in the
plan.

1 The plan contains nonstandard provisions, set out in               Included     x Not
  § 10, which are not included in the standard plan as                            Included
  approved by the U.S. Bankruptcy Court for the Middle
  District of Pennsylvania.
2 The plan contains a limit on the amount of a secured               Included     x Not
  claim, set out in § 2.E, which may result in a partial                          Included
  payment or no payment at all to the secured creditor.
3 The plan avoids a judicial lien or nonpossessory,               o Included      X Not
  nonpurchase-money security interest, set out in § 2.G.                          Included

                           YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan you must file a
timely written objection. This plan may be confirmed and become binding on you without
further notice or hearing unless a written objection is filed before the deadline stated on
the Notice issued in connection with the filing of the plan.

1. PLAN FUNDING AND LENGTH OF PLAN.

   A. Plan Payments From Future Income

       1. To date, the Debtor paid $0.00 (enter $0 if no payments have been made to
the Trustee to date). Debtor shall pay to the Trustee for the remaining term of the plan




Case 1:19-bk-05142-HWV        Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15             Desc
                              Main Document     Page 1 of 9
the following payments. If applicable, in addition to monthly plan payments, Debtor shall
make conduit payments through the Trustee as set forth below. The total base plan is
$22,200.00, plus other payments and property stated in § 1B below:
    Start          End            Plan         Estimated         Total        Total
  mm/yyyy       mm/yyyy         Payment          Conduit       Monthly      Payment
                                                Payment        Payment     Over Plan
                                                                              Tier
1/20           12/24          $370.00                        $370.00      22,200

                                                                   Total $22,200
                                                               Payments:

         2. If the plan provides for conduit mortgage payments, and the mortgagee
notifies the Trustee that a different payment is due, the Trustee shall notify the Debtor
and any attorney for the Debtor, in writing, to adjust the conduit payments and the plan
funding. Debtor must pay all post-petition mortgage payments that come due before the
initiation of conduit mortgage payments.

       3. Debtor shall ensure that any wage attachments are adjusted when necessary
   to conform to the terms of the plan.

      4. CHECK ONE: (x ) Debtor is at or under median income. If this line is
                    checked, the rest of § 1.A.4 need not be completed or
                    reproduced.

                         ( ) Debtor is over median income. Debtor estimates that a
                         minimum of $____________ must be paid to unsecured, non-
                         priority creditors in order to comply with the Means Test.

   B. Additional Plan Funding From Liquidation of Assets/Other

      1. The Debtor estimates that the liquidation value of this estate is $__0.00_.
         (Liquidation value is calculated as the value of all non-exempt assets after the
         deduction of valid liens and encumbrances and before the deduction of
         Trustee fees and priority claims.)

      Check one of the following two lines.

      x      No assets will be liquidated. If this line is checked, the rest of § 1.B need
             not be completed or reproduced.

      ___    Certain assets will be liquidated as follows:

             2. In addition to the above specified plan payments, Debtor shall dedicate
                to the plan proceeds in the estimated amount of $_____________ from
                the sale of property known and designated as ___________________




Case 1:19-bk-05142-HWV      Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15            Desc
                            Main Document     Page 2 of 9
                 ____________________________. All sales shall be completed by
                 ___________________, 20____. If the property does not sell by the
                 date specified, then the disposition of the property shall be as follows:
                 _______________.

             3. Other payments from any source(s) (describe specifically) shall be paid
                to the Trustee as follows: ___________________________________
                ________________________________________________________


2. SECURED CLAIMS.

   A. Pre-Confirmation Distributions. Check one.

   x      None. If “None” is checked, the rest of § 2.A need not be completed or
          reproduced.

   ___    Adequate protection and conduit payments in the following amounts will be
          paid by the Debtor to the Trustee. The Trustee will disburse these payments
          for which a proof of claim has been filed as soon as practicable after receipt
          of said payments from the Debtor.

                 Name of Creditor                          Last Four         Estimated
                                                           Digits of          Monthly
                                                           Account           Payment
                                                            Number


       1. The Trustee will not make a partial payment. If the Debtor makes a partial
          plan payment, or if it is not paid on time and the Trustee is unable to pay
          timely a payment due on a claim in this section, the Debtor’s cure of this
          default must include any applicable late charges.

       2. If a mortgagee files a notice pursuant to Bankr. Rule 3002.1(b), the change in
          the conduit payment to the Trustee will not require modification of this plan.

   B. Mortgages (Including Claims Secured by Debtor’s Principal Residence) and
      Other Direct Payments by Debtor. Check one.

   ___    None. If “None” is checked, the rest of § 2.B need not be completed or
          reproduced.

   x      Payments will be made by the Debtor directly to the creditor according to the
          original contract terms, and without modification of those terms unless
          otherwise agreed to by the contracting parties. All liens survive the plan if not
          avoided or paid in full under the plan.




Case 1:19-bk-05142-HWV      Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15            Desc
                            Main Document     Page 3 of 9
       Name of Creditor                Description of Collateral                Last Four
                                                                                Digits of
                                                                                Account
                                                                                 Number
Homepoint Financial Corp        Real estate 1220 Mt Rose Ave York

   C. Arrears, including, but not limited to, claims secured by Debtor’s principal
      residence. Check one.

   ___     None. If “None” is checked, the rest of § 2.C need not be completed or
           reproduced.

   x       The Trustee shall distribute to each creditor set forth below the amount of
           arrearages in the allowed claim. If post-petition arrears are not itemized in an
           allowed claim, they shall be paid in the amount stated below. Unless
           otherwise ordered, if relief from the automatic stay is granted as to any
           collateral listed in this section, all payments to the creditor as to that collateral
           shall cease, and the claim will no longer be provided for under § 1322(b)(5) of
           the Bankruptcy Code:

  Name of Creditor           Description of          Estimated      Estimated Estimated
                               Collateral               Pre-          Post-     Total to
                                                      petition       petition  be paid in
                                                     Arrears to     Arrears to    plan
                                                     be Cured       be Cured
Homepoint Financial       Real estate 1220 Mt       $17,000         any        Claim amt
                          Rose Ave, York

   D. Other secured claims (conduit payments, claims for which a § 506
      valuation is not applicable, etc.)

   _x__ None. If “None” is checked, the rest of § 2.D need not be completed or
        reproduced.

   __      The claims below are secured claims for which a § 506 valuation is not
           applicable, and can include: (1) claims that were either (a) incurred within 910
           days of the petition date and secured by a purchase money security interest
           in a motor vehicle acquired for the personal use of the Debtor or (b) incurred
           within 1 year of the petition date and secured by a purchase money security
           interest in any other thing of value; (2) conduit payments; or (3) secured
           claims not provided for elsewhere.

           1. The allowed secured claims listed below shall be paid in full and their liens
              retained until the earlier of the payment of the underlying debt determined
              under nonbankruptcy law or discharge under §1328 of the Code.




Case 1:19-bk-05142-HWV        Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15               Desc
                              Main Document     Page 4 of 9
         2. In addition to payment of the allowed secured claim, present value interest
            pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the
            amount listed below. If the claimant included a different interest rate or
            amount for present value interest in its proof of claim, the court will
            determine the present value interest rate and amount at the confirmation
            hearing.

         3. Unless otherwise ordered, if the claimant notifies the Trustee that the
            claim was paid, payments on the claim shall cease.

  Name of Creditor         Description of           Principal    Interest  Total to
                             Collateral            Balance of      Rate   be Paid in
                                                     Claim                  Plan


   E. Secured claims for which a § 506 valuation is applicable. Check one.

   _x__ None. If “None” is checked, the rest of § 2.E need not be completed or
        reproduced.

   __    Claims listed in the subsection are debts secured by property not described in
         § 2.D of this plan. These claims will be paid in the plan according to modified
         terms, and liens retained until the earlier of the payment of the underlying
         debt determined under nonbankruptcy law or discharge under §1328 of the
         Code. The excess of the creditor’s claim will be treated as an unsecured
         claim. Any claim listed as “$0.00” or “NO VALUE” in the “Modified Principal
         Balance” column below will be treated as an unsecured claim. The liens will
         be avoided or limited through the plan or Debtor will file an adversary or other
         action (select method in last column). To the extent not already determined,
         the amount, extent or validity of the allowed secured claim for each claim
         listed below will be determined by the court at the confirmation hearing.
         Unless otherwise ordered, if the claimant notifies the Trustee that the claim
         was paid, payments on the claim shall cease.

Name of Creditor      Description of       Modified    Interest  Total   Plan or
                        Collateral         Principal     Rate   Payment Adversary
                                           Balance                       Action

   F. Surrender of Collateral. Check one.

   x     None. If “None” is checked, the rest of § 2.F need not be completed or
         reproduced.

   ___   The Debtor elects to surrender to each creditor listed below the collateral that
         secures the creditor’s claim. The Debtor requests that upon confirmation of




Case 1:19-bk-05142-HWV     Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15            Desc
                           Main Document     Page 5 of 9
           this plan or upon approval of any modified plan the stay under 11 U.S.C.
           §362(a) be terminated as to the collateral only and that the stay under §1301
           be terminated in all respects. Any allowed unsecured claim resulting from the
           disposition of the collateral will be treated in part 4 below.


         Name of Creditor               Description of Collateral to be Surrendered


   G. Lien Avoidance. Do not use for mortgages or for statutory liens, such as tax
      liens. Check one.

   x       None. If “None” is checked, the rest of § 2.G need not be completed or
           reproduced.

   ___     The Debtor moves to avoid the following judicial and/or nonpossessory, non-
           purchase money liens of the following creditors pursuant to § 522(f) (this §
           should not be used for statutory or consensual liens such as mortgages).

           Name of Lien Holder:
           Lien Description
           For judicial lien, include
           the court and docket
           Description of liened
           property
           Liened asset value
           Sum of Senior Liens
           Exemption Claimed
           Amount of Lien
           Amount avoided




3. PRIORITY CLAIMS.

   A. Administrative Claims

       1. Trustee’s Fees. Percentage fees payable to the Trustee will be paid at the
          rate fixed by the United States Trustee.

       2. Attorney’s fees. Complete only one of the following options:

           a. In addition to the retainer of $1,000.00 already paid by the Debtor, the
              amount of $3,000.00 in the plan. This represents the unpaid balance of
              the presumptively reasonable fee specified in L.B.R. 2016-2(c); or




Case 1:19-bk-05142-HWV        Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15         Desc
                              Main Document     Page 6 of 9
          b. $___________ per hour, with the hourly rate to be adjusted in accordance
             with the terms of the written fee agreement between the Debtor and the
             attorney. Payment of such lodestar compensation shall require a separate
             fee application with the compensation approved by the Court pursuant to
             L.B.R. 2016-2(b).

      3. Other. Other administrative claims not included in §§ 3.A.1 or 3.A.2 above.
                Check one of the following two lines.

          x       None. If “None” is checked, the rest of § 3.A.3 need not be completed
                  or reproduced.

          ___     The following administrative claims will be paid in full.

              Name of Creditor                         Estimated Total Payment


   B. Priority Claims (including, certain, Domestic Support Obligations


      x        Allowed unsecured claims, entitled to priority under § 1322(a) will be paid
               in full unless modified under § § 3 C or 9.

              Name of Creditor                         Estimated Total Payment
              No known claims

   C. Domestic Support Obligations assigned to or owed to a governmental unit
      under 11 U.S.C. §507(a)(1)(B). Check one of the following two lines.

      x        None. If “None” is checked, the rest of § 3.C need not be completed or
               reproduced.

      ___      The allowed priority claims listed below are based on a domestic support
               obligation that has been assigned to or is owed to a governmental unit and
               will be paid less than the full amount of the claim. This plan provision
               requires that payments in § 1.A. be for a term of 60 months (see 11 U.S.C.
               §1322(a)(4)).

              Name of Creditor                         Estimated Total Payment



4. UNSECURED CLAIMS




Case 1:19-bk-05142-HWV       Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15           Desc
                             Main Document     Page 7 of 9
   A. Claims of Unsecured Nonpriority Creditors Specially Classified. Check one
      of the following two lines.

       x      None. If “None” is checked, the rest of § 4.A need not be completed or
              reproduced.

       ___    To the extent that funds are available, the allowed amount of the following
              unsecured claims, such as co-signed unsecured debts, will be paid before
              other, unclassified, unsecured claims. The claim shall be paid interest at
              the rate stated below. If no rate is stated, the interest rate set forth in the
              proof of claim shall apply.

 Name of Creditor         Reason for Special         Estimated      Interest   Estimated
                            Classification           Amount of        Rate       Total
                                                       Claim                   Payment


   B. Remaining allowed unsecured claims will receive a pro-rata distribution of
      funds remaining after payment of other classes.

5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of the
   following two lines.

   x       None. If “None” is checked, the rest of § 5 need not be completed or
           reproduced.

   ___     The following contracts and leases are assumed (and arrears in the allowed
           claim to be cured in the plan) or rejected:

  Name of       Description of Monthly Interest Estimated  Total  Assume
  Creditor       Contract or   Payment   Rate    Arrears    Plan    or
                   Lease                                  Payment Reject


6. REVESTING OF PROPERTY. Describe property to be vested by stating “All” or
by describing with specificity.

   Property of the estate will vest in the Debtor upon ___confirmation __discharge
   x closing of the case, except as follows (describe property and time of vesting):
   __________________________________________________________________

7. DISCHARGE: (Check one)

   x The debtor will seek a discharge pursuant to § 1328(a).
   ( ) The debtor is not eligible for a discharge because the debtor has previously
       received a discharge described in § 1328(f).




Case 1:19-bk-05142-HWV       Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15             Desc
                             Main Document     Page 8 of 9
8. ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar
date, the Trustee will treat the claim as allowed, subject to objection by the Debtor.

Payments from the plan will be made by the Trustee in the following order:

Level 1: Adequate protection payments.
Level 2: Debtor’s attorney’s fees.
Level 3: Domestic Support Obligations.
Level 4: Priority claims, pro rata.
Level 5: Secured claims, pro rata.
Level 6: Specially classified unsecured claims.
Level 7: Timely filed general unsecured claims.
Level 8: Untimely filed general unsecured claims to which the Debtor has not objected.


9. NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard
provision placed elsewhere in the plan is void. (NOTE: The plan and any
attachment must be filed as one document, not as a plan and exhibit.)


      12/10/19                           /s/ Michael S. Travis
Dated:_______________                    _______________________________________
                                         Attorney for Debtor

                                         /s/ Stacey L. Weber
                                         _______________________________________
                                         Debtor, Stacey L. Weber

                                         ________________________________________




By filing this document, the debtor, if not represented by an attorney, or the Attorney for
Debtor also certifies that this plan contains no nonstandard provisions other than those
set out in § 9.



Version 12/1/18




Case 1:19-bk-05142-HWV         Doc 14 Filed 12/12/19 Entered 12/12/19 13:50:15              Desc
                               Main Document     Page 9 of 9
